
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 4005
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2012
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To direct the Secretary of Homeland
		  Security to conduct a study and report to Congress on gaps in port security in
		  the United States and a plan to address them.
	
	
		1.Short titleThis Act may be cited as the
			 Gauging American Port Security
			 Act or the GAPS
			 Act.
		2. Study, report, and
			 plan to address gaps in port security
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act the Secretary of Homeland Security
			 shall—
				(1)conduct a study
			 of, and submit to the Congress a report on, remaining gaps in port security in
			 the United States; and
				(2)include in such
			 report a prioritization of such gaps and a plan for addressing them.
				(b)FormThe
			 report required under subsection (a) shall be submitted in classified form but
			 shall contain an unclassified annex.
			3.Information
			 sharingThe Secretary of
			 Homeland Security shall, in accordance with rules for the handling of
			 classified information, share, as appropriate, with designated points of
			 contact from Federal agencies and State, local, or tribal governments, and port
			 system owners and operators, relevant information regarding remaining gaps in
			 port security of the United States, prioritization of such gaps, and a plan for
			 addressing such gaps. In the event that a designated point of contact does not
			 have the necessary security clearance to receive such information, the
			 Secretary shall help expedite the clearance process, as appropriate.
		
	
		
			Passed the House of
			 Representatives June 28, 2012.
			Karen L. Haas,
			Clerk
		
	
